United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 12-2909
                    ___________________________

                          Kenneth W. Fernandez

                   lllllllllllllllllllll Plaintiff - Appellant

                                       v.

                           Budget Exteriors, Inc.

                   lllllllllllllllllllll Defendant - Appellee
                                  ____________

                 Appeal from United States District Court
                for the District of Minnesota - Minneapolis
                               ____________

                          Submitted: April 5, 2013
                            Filed: May 31, 2013
                              [Unpublished]
                              ____________

Before LOKEN, MELLOY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.
       Kenneth W. Fernandez appeals the district court’s1 adverse grant of summary
judgment in his employment-discrimination action. Upon careful de novo review, see
Kincaid v. City of Omaha, 378 F.3d 799, 803 (8th Cir. 2004), we conclude that
summary judgment was proper. The district court correctly concluded Fernandez's
hostile work environment claims were untimely and that his retaliatory-discharge
claim fails because Budget articulated legitimate, non-discriminatory reasons for his
discharge, which Fernandez did not show were pretextual.

      Accordingly, we affirm the judgment. See 8th Cir. R. 47B.
                     ______________________________




      1
        The Honorable Jeffrey J. Keyes, United States Magistrate Judge for the
District of Minnesota, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-